FILE COPY




                                 COURT OF APPEALS
                                  SECOND DISTRICT             OF   TEXAS
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                 TIM CURRY CRIMINAL JUSTICE CENTER                 DEBRA SPISAK
                                        401 W. BELKNAP, SUITE 9000
JUSTICES                                FORT WORTH, TEXAS 76196                    CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                              TEL: (817) 884-1900
  SUE WALKER
  BOB McCOY                                 FAX: (817) 884-1932
  BILL MEIER
  LEE GABRIEL                           www.2ndcoa.courts.state.tx.us



                                        May 30, 2013

    Charles M. Mallin                                    Barry J. Alford
    Asst. Criminal District Attorney                     1319 Ballinger St.
    401 W. Belknap St.                                   Fort Worth, TX 76102
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    Criminal District Clerk, Tarrant County              Hon. Michael Thomas
    Tim Curry Criminal Justice Center                    Judge, Criminal District Court No. 4
    401 W. Belknap, 3rd Floor                            Tim Curry Criminal Justice Center
    Fort Worth, TX 76196                                 401 W. Belknap
    * DELIVERED VIA E-MAIL *                             Fort Worth, TX 76196

    RE:          Court of Appeals Number: 02-12-00322-CR
                 Trial Court Case Number: 1219598D

                 Court of Appeals Number: 02-12-00323-CR
                 Trial Court Case Number: 1219602D

                 Court of Appeals Number: 02-12-00324-CR
                 Trial Court Case Number: 1219604D

                 Court of Appeals Number: 02-12-00325-CR
                 Trial Court Case Number: 1219605D

                 Court of Appeals Number: 02-12-00326-CR
                 Trial Court Case Number: 1219606D

                 Court of Appeals Number: 02-12-00327-CR
                 Trial Court Case Number: 1219608D

                 Court of Appeals Number: 02-12-00328-CR
                 Trial Court Case Number: 1219769D
                                                                     FILE COPY

02-12-00322-CR
May 30, 2013
Page 2


         Court of Appeals Number: 02-12-00329-CR
         Trial Court Case Number: 1219770D

         Court of Appeals Number: 02-12-00330-CR
         Trial Court Case Number: 1219771D

         Court of Appeals Number: 02-12-00331-CR
         Trial Court Case Number: 1219780D

         Court of Appeals Number: 02-12-00332-CR
         Trial Court Case Number: 1220013D

         Court of Appeals Number: 02-12-00333-CR
         Trial Court Case Number: 1221381D


Style:    Pedro Dominguez
          v.
          The State of Texas

     Today the Second Court of Appeals issued an opinion and judgment in the
above-referenced cause.

      A copy of the opinion and judgment is enclosed and can also be viewed on
our Court’s webpage at: http://www.2ndcoa.courts.state.tx.us/.

                                    Respectfully yours,

                                    DEBRA SPISAK, CLERK